Citation Nr: 0126952	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  99-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension due to 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision in 
which the RO denied service connection for hearing loss, 
tinnitus, and hypertension.  The veteran filed a notice of 
disagreement in October 1998 and a statement of the case 
(SOC) was issued in February 1999.  The veteran submitted a 
substantive appeal in March 1999, which specified his 
contention of entitlement to service-connection for 
hypertension caused by the symptoms of tinnitus.  The veteran 
also requested a Board hearing.

In August 2001, a hearing was held in New York, New York, 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).

The Board observes that during the April 1999 RO hearing, the 
veteran's representative raised evidence of injuries incurred 
in service.  The veteran's representative did not clarify the 
benefits being sought on appeal, and these matters are not 
before the Board for adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  It is not at least as likely as not that the veteran's 
hearing loss and tinnitus, were which was manifested many 
years post-service, are of service origin.

3.  Entitlement to service connection for tinnitus, which 
disability the veteran bases his claim of secondary service 
connection for hypertension, has not been established.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
1991 and Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (current version 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2001); 66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).

2.  The veteran's tinnitus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (current version at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)); 38 C.F.R. §§ 3.303 (2001); 66 Fed. Reg. 45,620, 
45, 630 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

3.  In the absence of service connection for tinnitus, 
hypertension may not be considered secondary thereto.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.310 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 1998, the veteran filed a claim for service 
connection for hearing loss stemming from acoustic trauma in 
service.  In an attachment to his claim, the veteran related 
that, while serving as a radio operator in the U.S. Air 
Force, he was exposed to acoustic trauma.  Specifically, the 
veteran stated that, in March 1953 when stationed off the 
coast of Greenland, he heard a loud transmission emanating 
from a sinking U.S. naval ship in distress.  In addition, the 
veteran identified several post-service medical treatment 
sources, including M. Mann, M.D. (whom he noted was 
deceased), L. Finkelstein, M.D. (associated with the 
Portchester Internal Medicine Association); and H. Jamal, 
M.D. (associated with the Hearing Center at Rye Ridge). 

Service medical records do not indicate any incident of 
acoustic trauma or evidence of an ear disorder.  During his 
June 1955 separation examination, a "15/15" whisper test 
result was reported.  Accordingly, his hearing at separation 
was considered "normal."  

Service personnel records indicate the veteran was stationed 
in Narsarssuak, Greenland from December 1952 to June 1953, 
while assigned to the 1935th Airborne Air Control Squadron 
(AACS).  The records show that the veteran departed Greenland 
on March 1, 1953, for a brief period, on emergency leave, to 
Westover AFB in Massachusetts, and returned to Greenland on 
May 13, 1953.  He served as a radio operator during his 
entire tour in Greenland, until his departure on June 26, 
1953.  The veteran was temporarily assigned to the 2044th 
AACS Squadron in Fort Meyer, Virginia until July 23, 1953.  
The veteran was transferred to the 2045th AACS Squadron at 
Andrews Air Force Base (AFB) in Maryland the following day, 
where he also served as a radio operator.  In March 1954, the 
veteran was transferred to the Headquarters AACS at Andrews 
AFB, where he served as a chief clerk until his discharge in 
June 1955.  Additional records indicate that, prior to his 
assignment as a chief clerk, the veteran served as an entry-
level clerk effective October 1954.

A marriage certificate was received from the veteran which 
showed that when he married in 1957, he reported his 
occupation to be in the field of printing and photography.  
In 1981, he filed a claim for pension benefits.  Therein, he 
mentioned a back injury incurred in 1967.  There was no 
mention of hearing loss or tinnitus.

In January 1998, the veteran filed an initial claim for 
service connection for hearing loss.  A claim for service 
connection for tinnitus was filed thereafter.  In March 1998, 
the RO requested treatment records from Dr. Finkelstein.  In 
an April 1998 statement, the veteran stated that medical 
records from former treating physician, Dr. M. Mann, 
deceased, could not be found.  In later statements the same 
month, the veteran reported that he also suffered tinnitus 
due to his previously described acoustic trauma.  He also 
opined that he suffered hypertension secondary to his 
tinnitus.  He identified Bronx VA Medical Center (VAMC) and 
White Plains VA Outpatient Clinic as sources of relevant 
medical treatment.

Three VA examinations were provided in April 1998.  During a 
VA general examination, the physician cited the veteran's 
reported history of high frequency sound wave exposure in 
service, which the veteran believed caused his hearing loss.  
The veteran was diagnosed with partial hearing loss, 
bilaterally, and moderate essential hypertension.  The 
veteran repeated his service history during his VA 
audiological examination.  The veteran also described 
tinnitus as a "very loud . . . dial tone on a telephone."  
Audiologic findings indicated moderate to moderately severe 
mixed hearing loss in his right and left ear, with a small, 
low frequency conductive component.  The examiner recommended 
referral to an ears, nose, throat specialist (ENT) to rule 
out middle ear pathology and further testing to rule out 
right retrocochlear pathology.  A VA ear disease examination 
was also provided.  The examining physician diagnosed 
bilateral sensorineural hearing loss, not consistent with 
noise exposure by audiological examination.  

In a supportive statement dated in June 1998, the veteran 
directed attention to his in-service transfer from a radio 
operator to an administrative clerk while serving at Andrews 
AFB.  The veteran explained that when he arrived at Andrews 
AFB, he complained of his ear disorders.  The veteran 
contended that the transfer was evidence of a determination 
to remove him from the source that caused his tinnitus and 
hearing loss.

In a letter to the RO dated in June 1998, Dr. L. Finkelstein 
noted that he did not treat the veteran in 1962, as he had 
only been in practice since 1972.  

In June 1998, the RO notified the veteran of its unsuccessful 
attempt to obtain records from Dr. Jamal and Dr. Mann, and 
advised that he attempt to obtain the records on his own.

The veteran submitted several successive statements regarding 
his contentions.  In September 1998, the RO denied the 
veteran's claims for service connection for bilateral hearing 
loss, tinnitus, and hypertension.  In October 1998, the 
veteran filed a notice of disagreement with the September 
1998 denial.

In December 1998, the veteran's representative submitted a 
statement written by P. Ramin, who met the veteran while 
stationed at Andrews AFB in Maryland.  P. Ramin stated that 
he recalled the veteran describing the reason of his transfer 
to duty as an administrative clerk.  The veteran described 
experiencing acoustic trauma while serving as a radio 
operator and, as a result of an inability to perform due to 
hearing loss and "ringing in his ears," being reassigned as 
an administrative clerk.  

Outpatient treatment records from the Bronx VAMC include a 
audiological report date in April 1998.  The report indicated 
a referral following a VA examination.  Clinical findings 
revealed no evidence of retrocochlear pathology in both the 
left and right ears, and normal auditory brain responses 
(ABR).  In November 1998, a diagnosis of hypertension was 
provided, without notation as to etiology.  

In March 1999, the veteran submitted several newspaper 
articles indicating a congressional inquiry regarding the 
events of March 1953 in Greenland, as a basis for an award of 
the Medal of Honor.  In his substantive appeal of March 1999, 
the veteran alleged that he was assigned as an administrative 
clerk in September 1953 prior to his assignment as chief 
clerk in March 1954.

An RO hearing before a local hearing officer was held in 
April 1999.  The veteran testified as to the events of March 
1953 in Greenland and his belief that his transfer to an 
administrative position was corroborative evidence.  The 
veteran further testified that he sought treatment post-
service from Dr. Mann within four months of his separation 
from service.  The veteran acknowledged that no medical 
records could be obtained from his former treating physician, 
Dr. Mann.  The veteran stated that he had received all 
relevant medical treatment from Bronx VAMC and White Plains 
VA Outpatient Clinic, the earliest date of treatment in 
January 1998.  The veterans testified that he had never filed 
for Social Security disability benefits and that his post-
service employers did not require physical examinations or 
provide medical treatment.  

In May 1999, the veteran submitted a response from the 
National Personnel Records Center (NPRC), stating that no Air 
Force rosters from July 1952 to July 1953 at Narsarssuak AFB 
in Greenland were available.  Although the statement related 
to Air Force personnel records, the NPRC administrator 
indicated that service medical records may have been damaged 
in a July 1973 fire.

Outpatient treatment records from the Bronx VAMC spanning 
1999 reported a history of tinnitus, hearing problems, and 
hypertension.  In March 1999, a physician noted the veteran's 
history of acoustic trauma in-service.  In April 1999, the 
veteran was examined for status post ear damage in service.  
The physician diagnosed vertigo likely due to inner ear 
damage in service, and recommended earphones to reduce white 
noise and help with sleep.  An audiological evaluation 
demonstrated hearing loss and tinnitus.  In an undated 
letter, M. Warner, audiologist, speculated that hearing 
impairment and tinnitus were related to the acoustic incident 
described by the veteran.

In September 1999, the veteran submitted to the RO a copy of 
a letter he received from the State of New York, Department 
of Health.  The letter indicated that the medical records of 
Dr. M. Mann, deceased, were not likely retained since there 
was no legal obligation to do so.  The veteran also submitted 
a copy of a letter following a congressional inquiry into the 
events of March 1953 in Greenland.  The legislative liaison 
of the U.S. Air Force indicated that an investigation was 
conducted by the Air Force Historical Research Agency.  The 
1953 histories for the Narsarssuak base did not contain any 
mention of the incident related by the veteran.  The base 
histories did not contain rosters of persons assigned to 
Narsarssuak at that time, and the histories did not identify 
individuals serving as radio operators.

The veteran submitted several statements accusing the RO of 
concealing or destroying pertinent evidence.  In January 
2001, the veteran indicated that his former treating 
physician, Dr. M. Mann was still alive and that he was 
waiting for medical records.  

In letters dated in August 2001, Dr. L. Finkelstein indicated 
that he treated the veteran from March 1984 to July 1994.  In 
September 2001, the veteran indicated that Dr. Finkelstein 
was unresponsive to his requests to obtain copies of private 
treatment records.

The veteran submitted a notebook of evidence in support of 
his claim.  The evidence contained in the notebook is 
duplicative of other evidence of record.

A Board hearing was held in August 2001.  The veteran's 
testimony and presented evidence was largely duplicative of 
other evidence of record.  The veteran raised the question of 
authenticity of his separation examination, as contained in 
his service medical records.  The veteran stated that he was 
not examined and that the absence of his signature 
substantiates his contention.  As to noise exposure, the 
veteran reported that he worked for approximately one year at 
a milk bottling factory.  He denied receiving any hearing 
protection at that job.  He also reported working at an 
offset printing department.  He indicated that his jobs after 
service did not involve exposure to noise.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946, and an 
organic disease of the nervous system (such as sensorineural 
hearing loss) becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307, 3.309(a).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Hearing Loss and Tinnitus

The record clearly establishes current diagnoses of hearing 
loss and tinnitus.  The service medical records do not 
indicate any ear injury or disorder.  As to the veteran's 
insistence that his separation examination report is 
fraudulent, he has not submitted any evidence to support his 
contention.  Moreover, the report, in itself, appears to be 
regular on its face.  As for the lack of his signature on the 
form, it is noted that the preprinted examination form does 
not contain a space for such signature.  

The veteran's allegation that he suffered acoustic trauma in 
March 1953, when a ship in distress emanated a deafening 
signal, remains uncorroborated.  Service personnel records 
reveal that the veteran departed Narsarssuak, Greenland, on 
March 1, 1953, and did not return until June 26, 1953.  
Furthermore, an investigation conducted by the Air Force 
Historical Research Agency did not substantiate the veteran's 
factual allegation.  The 1953 histories for the Narsarssuak 
base did not refer to the incident described by the veteran.  
As to the veteran's allegation that he was reassigned to 
duties as an administrative clerk, it is not substantiated by 
the record that such reassignment was due to the veteran's 
ear disorders.  The grounds for the reassignment were not 
revealed by evidence of record.  The Board acknowledges the 
statement written by P. Ramin corroborating the veteran's 
account of his duty transfer and subjective complaints.  
However, P. Ramin's statement was based entirely on his 
memory of the veteran's own statements and has no greater 
probative value.  The Board also acknowledges medical 
opinions reflected in Bronx VAMC treatment records, relating 
current ear disorders to an acoustic incident in service.  
However, the aforementioned examiners based their opinions 
solely on the veteran's statements of medical history; that 
is, statements regarding the incident of March 1953 and 
persistent problems of the ear since that time.  When a 
medical opinion relies wholly or partially on the veteran's 
own report of his medical history, the Board is not bound to 
accept the medical conclusion, as it has no greater probative 
value than the facts as alleged by the veteran.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see also Bloom v. West, 
12 Vet. App. 185, 187 (1999) (a medical opinion regarding a 
causal relationship without supporting clinical data or 
rationale was purely speculative).

Finally, there is no medical evidence of hearing loss or 
tinnitus (or any other ear disorder), within one year of the 
veteran's separation from service.  Although the veteran 
alleges treatment for his ear disorders soon after his 
discharge, substantiating medical records from Dr. Mann are 
not available.  Based on the evidence of record, the 
preponderance of the evidence is against the claims for 
entitlement to service connection for hearing loss and 
tinnitus and the veteran's claims are hereby denied.


Hypertension

The veteran and his representative contend that the veteran 
is entitled to service connection for hypertension, under a 
theory that the symptoms of tinnitus have caused his 
hypertension.  Pursuant to the provisions of 38 C.F.R. 3.310, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected, and it is on this basis that the veteran is 
seeking service connection.  In a case such as this, however, 
where the underlying disability claimed to have caused the 
disability for which service connection is sought is not 
itself service connected, the regulation, and not the 
evidence is dispositive.  Since the veteran is not service 
connected for tinnitus and the veteran seeks service 
connection for hypertension secondary to tinnitus, the claim 
must be terminated because of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (in cases where the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).  


Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).  The Board has considered the statutes pertaining to 
VA's duty to assist in effect prior to the enactment of the 
Veterans Claims Assistance Act of 2000, and determines that 
the new law is more favorable.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In this regard, the Board notes that by virtue of the RO's 
inquiries, the RO hearing, and the Board hearing, the veteran 
was clearly advised of the types of evidence necessary to 
substantiate his claim.  Furthermore, the RO requested all 
identified private treatment records, and notified the 
veteran of its unsuccessful attempts.  The veteran attested 
to the difficulties in obtaining records from Dr. Mann and 
Dr. Finkelstein.  The Board also directs attention to the 
RO's efforts to obtain service personnel records.  

The Board acknowledges that the veteran stated that he was 
treated at the White Plains VA Outpatient Clinic for 
tinnitus, beginning in 1998.  However, as this case turns on 
the absence of substantiating evidence concerning the in-
service incident that the veteran alleges triggered his 
tinnitus, any records in the custody of the White Plains VA 
Outpatient Clinic regarding this disorder would be 
irrelevant.  A remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing burdens on 
VA with no benefit flowing to the claimant).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension secondary to tinnitus is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

